Citation Nr: 1638524	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-27 764			 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for low back disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for bronchiectasis, to include as a result of asbestos exposure.

5. Entitlement to service connection for bilateral hearing loss, to include as a result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office.

The Veteran initially requested a Travel Board hearing in connection with his appeal and the hearing was scheduled to take place in June 2012.  A hearing was scheduled for June 12, 2012.  The Veteran cancelled that hearing 

With respect to the claim for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, a February 2010 VA treatment record noted Axis I diagnoses of depression not otherwise specified as well as alcohol dependence and a history of cannabis abuse verses dependence and history of cocaine abuse.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  



FINDINGS OF FACT

1.  The Veteran's currently diagnosed lumbar spine spondylosis/arthritis or lumbar spasm is not the result of a disease or injury incurred during his active military service, or that his arthritis was diagnosed within one year of service separation.    

2.  The Veteran's currently diagnosed depression disorder is not the result of an event incurred during his active military service.  

3.  The Veteran's currently diagnosed hypertension is not the result of a disease or injury incurred during his active military service, or that his hypertension was diagnosed within one year of service separation.  

4.  The Veteran has not been diagnosed with bronchiectasis, or any chronic respiratory disorder, at any time pertinent to the claim for service connection.  

5.  Bilateral hearing loss did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection of a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for the establishment of service connection of an acquired psychiatric disorder, claimed as depression, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for the establishment of service connection of hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for the establishment of service connection of bronchiectasis have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for the establishment of service connection of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case will also be addressed below.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, psychosis, and hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, with respect to all of the claims on appeal, the Board notes that VA obtained all of the available records from the Veteran's private treatment provider, for which the Veteran completed an authorization and consent form.  In this regard, the Veteran indicated that he had been treated by the provider since October 1978.  The provider responded to VA's request providing all available records and explained that the oldest records available were dated in 1993.  A remand for additional records is not necessary as such action would be futile. 

	a.  Low Back

In this case, the Veteran claims service connection for a low back disorder that he believes is related to service. 

With respect to the requirement for a current diagnosis, private treatment records indicate that the Veteran was diagnosed with a lumbar spasm multiple times in the 1990's.  Private treatment records dated in October 2000 and August 2004 also noted X-ray findings of spondylosis/arthritis at L5 and mild narrowing of L5-S1 disc space.  Thus, the Board finds the requirement for a current disability, is met.

First, the Board finds that there is no evidence that the Veteran's spondylosis began within one year of service separation.  In this regard, the October 2000 treatment record is the first indication of any diagnosis of arthritis in the lumbar spine.  Thus, service connection is not warranted on a presumptive basis. 

The Board finds that the claim fails on a direct basis as well, as the remaining requirements for direct service connection have not been met. 

With respect to the requirement for an in-service event or injury, the Veteran has not identified a specific service injury or event but on his January 2010 claim form, he indicated that his back complaints began in October 1978, a time period that would have been during service.  Service treatment records are silent as to any treatment for back complaints.  The Veteran specifically denied recurrent back pain on the November 1980 Report of Medical History, completed shortly prior to service separation.  As his current statement regarding in-service back symptoms is contradicted by his statements made at the time of service separation, the Board finds the current statement is less credible.  In this regard, the current statement was made while seeking financial gain, while the in-service statement was made without such incentive.  

There is no other evidence of record supporting a finding of an in-service incurrence; thus, the requirement for an in-service incurrence is not met.  

Similarly, there is no evidence of record in support of a relationship between any current back disorder and service.  Neither private, nor VA, treatment records indicate any relationship between the Veteran's current back complaints and service.  The Veteran has not pointed to any objective evidence supporting his claim.  

The Board acknowledges that the Veteran was not provided with a VA examination in connection with the claim but the Board finds that such was not required.  In this regard, although the Veteran has current diagnoses of lumbar spasm and arthritis, there is no competent or credible evidence of record indicating a relationship between such disorders and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To the contrary, an October 1995 private record indicated treatment for a muscular back injury due to a lifting injury that occurred two days prior, at work.  Another private treatment record dated in approximately 1993, noted the Veteran's complaints of back pain that began the night before the appointment, after the Veteran hit a pole with his snow mobile and fell off of the snow mobile.  Further, as discussed above, the Board finds the Veteran's statements as to continuity of symptomatology are not credible.  Thus, as the evidence indicates intervening back injuries between service and the present claim, and given the lack of credible in-service back complaints, the Board finds that there is no indication that any present back disorder may be related to service.  As such, an examination was not required. 

To the extent that the Veteran has offered his own opinion that his back disorders are due to service, the Board notes that although the Veteran is competent to report his observations, his opinion as to the etiology of his lumbar spasm and/or arthritis has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as a lumbar spine disability.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

As discussed above, service connection may still be granted without a positive nexus opinion, if the Board finds that there is competent and credible evidence of continuity of lumbar spine arthritis symptoms since service.  Although the Veteran is competent to report a history of in-service back symptoms and continuity of symptoms since service, in light of his conflicting reports regarding in-service and post service complaints with no explanation for the discrepancy, and the reported intervening back injuries at work and on the snow mobile in the 1990's, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b.  Depression

In this case, the Veteran claims service connection for depression that he believes is related to service. 

With respect to the first criteria, for a current diagnosis, a February 2010 VA treatment record noted Axis I diagnoses of depression not otherwise specified as well as a history of cannabis abuse verses dependence, history of cocaine abuse, and alcohol dependence.  Thus, the requirement for a current diagnosis is met. 

However, the Board finds that the claim fails as the remaining requirements for service connection have not been met. 

With respect to the requirement for an in-service event or injury, the Veteran has not identified a specific in-service injury or event but on his January 2010 claim form, he indicated that his depression began in October 1978, which would have been during service.  He gives no specifics about his depression or events that may have caused it.  Service treatment records are silent as to any treatment for depression.  The Veteran specifically denied depression or excessive worry on the November 1980 Report of Medical History.  As his current statement regarding in-service depression symptoms is contradicted by his statements made at the time of service separation, the Board finds the current statement is not credible.  In this regard, the current statement was made while seeking financial gain, while the in-service statement was made without such incentive. 

There is no other evidence of record supporting a finding of an in-service incurrence; thus, the requirement for an in-service incurrence is not met. 

Similarly, there is no evidence of record in support of a relationship between any current psychiatric disorder and service.  Neither private, nor VA, treatment records indicate any relationship between the Veteran's psychiatric disorders and service.  The Veteran has not pointed to any objective evidence supporting his claim.  The Board acknowledges that the Veteran was not provided with a VA examination in connection with the claim but the Board finds that such was not required.  In this regard, although the Veteran has a current diagnosis, there is no competent or credible evidence of record indicating a relationship between such depression and service.  Similarly, as noted below, there is no credible evidence of recurrent depressive symptoms since service.  See McLendon, supra.

To the extent that the Veteran has offered his own opinion that he had depression is service and that his currently diagnosed depression is due to service, the Board notes that although the Veteran is competent to report his observations, his opinion as to the etiology of his depression has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as a depression.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, as discussed above, although the Veteran is competent to report a history of in-service depression symptoms and continuity of symptoms since service, in light of his conflicting reports regarding in-service complaints, and no explanation for the discrepancy, the Board finds that the statements are not credible.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, supra.

	c.  Hypertension

In this case, the Veteran claims service connection for hypertension that he believes is related to service. 

With respect to the first criteria, for a current diagnosis, a February 2010 VA treatment record listed hypertension among the list of the Veteran's diagnoses in his medical history.  Thus, the requirement for a current diagnosis is met. 

However, the Board finds that the claim fails as the remaining requirements for service connection have not been met. 

With respect to the requirement for an in-service event or injury, the Veteran has not identified a specific service injury or event but on his January 2010 claim form, he indicated that his hypertension began in October 1978, which would have been during service.  Service treatment records are silent as to any treatment for hypertension.  The Veteran specifically denied having high blood pressure, heart trouble, and/or palpitation or pounding heart, on the November 1980 Report of Medical History.  As his current statement regarding in-service symptoms of hypertension is contradicted by his statements made at the time of service separation and medical evidence recorded at that time, the Board finds the current statement is not credible.  In this regard, the current statement was made while seeking financial gain, while the in-service statement was made without such incentive. 

There is no other evidence of record supporting a finding of an in-service incurrence; thus, the requirement for an in-service incurrence is not met. 

Similarly, there is no evidence of record in support of a relationship between any current hypertension and service.  Neither private, nor VA, treatment records indicate any relationship between the Veteran's hypertension and service.  The Veteran has not pointed to any objective evidence supporting his claim.  The Board acknowledges that the Veteran was not provided with a VA examination in connection with the claim but the Board finds that such was not required.  In this regard, although the Veteran has a current diagnosis of hypertension, there is no competent or credible evidence of record indicating a relationship between such hypertension and service, nor is there any credible evidence of recurrent hypertension symptoms since service.  See McLendon, supra.

To the extent that the Veteran has offered his own opinion that his hypertension is due to service or that he had hypertension in service, the Board notes that although the Veteran is competent to report his observations, his opinion as to the etiology of his hypertension has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as a hypertension.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Moreover, as discussed above, although the Veteran is competent to report a history of in-service hypertension symptoms and continuity of symptoms since service, in light of his conflicting  reports regarding in-service complaints, and no explanation for the discrepancy, the Board finds that the statements are not credible.  Thus, service connection is not warranted on the basis of continuity of symptomatology. 

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.   See 38 C.F.R. § 5107(b); Gilbert, supra.

	d. Bronchiectasis

In this case, the Veteran claims service connection for bronchiectasis that he believes is related to service, including asbestos exposure in service.  On his January 2010 claim form, he reported asbestos exposure in February 1977.

In the present case, the claim for service connection for bronchiectasis fails because the Veteran does not have a current disability of bronchiectasis, or any chronic respiratory disorder, and has not had a current diagnosis of bronchiectasis or a chronic respiratory disorder at any time pertinent to the claim.  

The Board acknowledges that a September 2009 private treatment record indicates that the Veteran was treated for bronchitis on one occasion.  He was noted to have a fever and cough at that time.  He was prescribed an antibiotic for treatment.  The remaining VA and private treatment records are silent as to respiratory complaints.  In this regard a January 2007 private examination undertaken for the Veteran's then-employment as a driver, noted that the Veteran was a healthy male and did not have any lung or chest abnormalities.  Additionally, a March 2010 VA treatment record noted that the Veteran's respiratory system was clear to auscultation.  Upon review of all of the medical evidence of record, the Board finds the evidence demonstrates that the September 2009 bronchitis was a single episode and not a chronic disorder.  This case is distinguishable from McLain, supra as here, the Veteran did not have a chronic disability that resolved, but rather had a single episode of bronchitis and was not ever diagnosed with a chronic respiratory disability.  

The Veteran has not indicated that there are any additional, outstanding records that would support a finding of a chronic respiratory diagnosis.  Further, the Veteran's statements do not indicate that he has ever been told that he has bronchiectasis or any chronic respiratory disorder.  The extent of his statements regarding the disorder is listed on his claim form and indicates that he claimed that he had bronchiectasis due to asbestos exposure and that such exposure occurred in February 1977.

Service treatment records do not indicate that the Veteran had any bronchial problems or treatment.  In fact, on the November 1980 Report of Medical History, the Veteran specifically denied having shortness of breath, pain or pressure in the chest, chronic cough, and/or asthma.  The Board places a high probative value on the Veteran's statements made at the time of service separation and finds that his reports to the contrary on the January 2010 claim form, some 30 years or more after separation, are not credible.  In this regard, the current statement was made while seeking financial gain, while the in-service statement was made without such incentive. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

To the extent that the Veteran contends that he has a current disability of bronchiectasis or other chronic respiratory disorder, the Board acknowledges that the Veteran is competent to report symptoms such as difficulty breathing as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person, the Veteran is not competent to offer a diagnosis of bronchiectasis or other chronic respiratory disorder as he does not possess the requisite specialized knowledge.  In this regard, such diagnosis requires the administration and interpretation of specialized test results, to include diagnostic studies.  Therefore, making such a diagnosis is a complex medical question and the Veteran is not competent to offer such a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has bronchiectasis, nor that he had any such disorder at any time shortly before, or since, filing the claim for service connection for bronchiectasis.  

The Board acknowledges that the Veteran was not provided with a VA examination in connection with the claim but the Board finds that such was not required.  In this regard, the competent and credible evidence of record does not indicate that the Veteran had a diagnosis of a chronic respiratory disorder or recurrent respiratory symptoms since service.  See McLendon, supra.

Based on the foregoing, service connection is not warranted for bronchiectasis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	e. Bilateral Hearing Loss

In this case, the Veteran claims service connection for bilateral hearing loss that he believes is related to service, either as a result of noise exposure or ionizing radiation exposure.   

In addition to the regulations listed above, with hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).   Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352   (1992).

In the instant case, the March 2010 VA examination report demonstrates that the Veteran has a current hearing loss disability, bilaterally, as defined by VA regulation.  There is no dispute as to this element of the claim.  

With respect to the second requirement, an in-service incurrence, the Veteran contends that he has bilateral hearing loss due either to his noise exposure in service or ionizing radiation in service.  The Veteran contends that he was exposed to ionizing radiation in June 1977.  See January 2010 claim form.  As an initial matter, there is no indication that the Veteran was exposed to ionizing radiation in service.  However, even if this radiation exposure in service was to be presumed, hearing loss is not listed as one of the radiogenic diseases that VA accepts may be induced by ionizing radiation.  See 38 C.F.R. § 3.311. 

With respect to in-service acoustic trauma, such in-service noise exposure has been acknowledged by the agency of original jurisdiction.  In this regard, the September 2011 statement of the case noted that personnel records show the Veteran served as a fireman and that noise exposure was conceded.  The Board observes that the Veteran is currently in receipt of service connection for tinnitus due to the reported in-service noise exposure.  Thus, the requirement for an in-service incurrence is met. 

As a current disability and in-service event have both been shown, this appeal turns on whether the Veteran's current bilateral hearing loss is either presumptively, or directly, related to service.  See 38 C.F.R. § 3.309, 3.385.

The Veteran's service treatment records indicate a shift in hearing acuity in the right ear during service, but as discussed by the March 2010 VA examiner, the shift was only at one frequency and the Veteran's hearing remained within normal limits.  In his November 1980 Report of Medical History he specifically denied hearing loss. 

The Board finds it significant that although the Veteran reported that tinnitus began in service, he has not reported that hearing difficulty began in service.  Rather, during the March 2010 VA examination, he reported an onset 10 years prior to the examination, which would have been 20 years after service.  Nevertheless, the Board has considered whether he is entitled to service connection on a presumptive basis and notes that there was no diagnosis of hearing impairment in either ear until the Veteran underwent a VA examination in March 2010, 30 years post service.  Consequently, he is not entitled to service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).

With respect to direct service connection, the record indicates that the weight of the competent evidence in this case, is against the Veteran's claim of service connection for bilateral hearing loss.

When examined in connection with his claim for benefits, in March 2010, the Veteran was diagnosed with bilateral sensorineural hearing loss.  After a review of the Veteran's claims file, the examiner opined that it is less likely as not that the Veteran's bilateral hearing loss is due to military noise exposure.  The examiner reasoned that because the Veteran's hearing loss in service only shifted at one frequency and was not bilateral, and that his hearing remained within normal limits during service, and that the Veteran did not notice hearing difficulty until 20 years following service, it was less likely than not that any current hearing loss was due to service.  

The Board finds that the March 2010 VA medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

There is no competent opinion of record in favor of the claim.  Although the Veteran is competent to report his observations, his opinion as to the etiology of his bilateral hearing loss has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as hearing loss.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection is not warranted on the basis of continuity of symptomatology because, as discussed above, the Veteran has not reported such continuity of hearing loss symptomatology but rather reported that he first noticed hearing difficulty 20 years following service.  See March 2010 VA examination report.  

For all of these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.   See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back disorder is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for hypertension is denied.

Service connection for bronchiectasis is denied. 

Service connection for bilateral hearing loss is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


